'~~~EA~~QR?"~TEx-GE~EH~AL
                    QF   TEXAS
                    thUSTIN. TEZXAS
                                               FAGAS D~CI(SOS
                                                 .xn.T
                                                     WUIAWT
                 ~No,vember
                          20, 1948

Eon. Geo. W. Cox, M.D.    opinionNO. v-724.
State Health Officer
Department of Realth      Re: Necessity of certifi-
Austin, Texas                 cation as competent
                              water works operators
                              of individuals process-
                              ing water for bottled
                              sale. j
Dear Sir:
          Your request,for ah opinion of this depart-
ment is as follows:
           RThe request.iamade in an effort to
     comply with Section U(a) of the General
     Sanitation Law of 1945; enacted,:bythe 49th
     Legislature, :The plan or procedure of is-
. ‘.sauing oer,tifioates of competency under this
     Statute.:now employed by the‘StateDepart-
     ment ‘of Health, is designed for application
    .antirely~to the bvinersor managers of pri-
   ,“Vatelyownedor. publicly owned public water
    ‘supplyayateme~~where  conveyance of :thewa-
     ternito’the:publio:ia~under.takenthrough a
 ,:~,.waterXaupply,pipidgaystemand is made avail-
     ablatothe. householders through service oon-
     tiaotionsbetween the house plumbing and the
  _‘~
    twatar supply mains.
         .._.
          ,.“No
              ‘attempthas heretofore been mad6
     to .certifyas’to :the competency of inaivid-
     uals ‘involvedin ‘theprooeasing of water
  ,’,placed.in artifidial containers such as 5-
     gallon bottles, for sale to ‘thepublio,
     since Ftappears’from the prordingof the
    Law that the statute was intended to apply
     to publib’water supply systems only. It
    would be appreciated if you could clarify
     this question for us, advising us as to
    whether this Statute does refer to the dis-
     tributors of bottled water.”
Hon. Geo. W,   Cox, M.D., page 2   (V-724)


           Section 11(a) of Article 4477-1, V.C.S. is as
follow8:
          v(a) No district, municipality, firm,
     corporation,or individual shall furnish
     to the public any drinking water for which
     any charge~is made, unless the production,
     processing, treatment, and distributionis
     at all.times under the supervisionof a
     competentwater works operator holding a
     valid certificate of competency issued un-
     der direction of the Texas State Depart-.
     ment of Health."
          We have been reliably informed that the aistri-
bution of bottled water entails a processing treatment by
the bottling company, thereby changing the quality of the
water after it leaves the city water supply. Such water
is distributedin artificial containers. Since the same
is furnished to the public as drinking water, each bot-
tling company is required to employ a competent water
works operator holding a certificate of competency from
the Texas,State Department of Health.
          Drinking water is defined by the Act as "All
water distributed by any agency or individual, public
or private, for the purpose of human consumptionor which
may be used in the preparation oS.Soods or beverages or
for the cleansing of any utensil or article used in the
course of preparation or consumptionof food or beverages
for human beings. The term 'DrinkingWater' shall also
include all~water aupplied'forhuman consumptionor used
by any institutioncatering to:the public,* and:a water
8upply.i~ defined'as "Any source or reservoir of water
distributedto .anaused for human con8umption.v
          It will be seen,that the Legislature intended,
by the enactment of Article 4477-l,V.C.S.,that all
drinking water furnished by another Sor'human conauap-
tion should be under strict supervision. The Article
was applied to an individual in ~thecase of Riley v.
Davidson, 196 S.W.(2d) ~557,and it was intimated that
all who deal with a water supply should be~unaer the
supervisionof the State Health Department.
IIon.Geo. W. Cox;M. D., page 3    (V-724)


                     SUMMARY
         A water bottling company distributing
    drinking water in artificial container8for
    human consumptionmust do so under the auper-
    vision of a competent water works operator
    holding a valid certificateof competency
    from the State Health Department. Sec. 11
    (a) Article 4477-1, V.C.S.
                                  Yours very truly,
                               ATTORNZY GENERAL OF TEXAS


BW:b:mw:bh
                               m&F?        Assistant


                               APPROVED: